Citation Nr: 0024497	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-09 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from June 1976 to 
August 1979.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO).  


FINDINGS OF FACT

1.  The evidence of record shows that the appellant has 
psychiatric symptoms that have been diagnosed as major 
depression, bipolar II affective disorder, and PTSD.  

2.  An acquired psychiatric disorder was not present in 
service, and the initial manifestation of a psychosis was 
several years after the appellant's separation from active 
military service.  

3.  The appellant is not a combat veteran.  

4.  The evidence does not establish that the appellant was 
exposed to stressful events in service that caused PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by peacetime service, 
nor may a psychosis be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  

Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and a psychosis becomes manifest to 
a degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Congenital or developmental defects, such as personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (1999).  

A threshold question that must be resolved in each appeal is 
whether the appellant has presented evidence that the claim 
is well grounded; that is, that the claim is plausible.   See 
38 U.S.C. § 5107.

In order for a claim for service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  


Service connection for PTSD specifically requires medical 
evidence diagnosing the condition in accordance with DSM-
IV; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor 
is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.   
38 C.F.R. § 3.304(f) (1999).  

In this case, the appellant essentially asserts that he 
witnessed a traumatic helicopter crash in service that killed 
24 friends and fellow servicemen, and that he developed PTSD 
as a result of seeing the crash and having to aid in the 
identification of the dead and severely burned bodies.  

As the appellant has been diagnosed with PTSD with resulting 
nightmares that has been attributed to his reported history 
of having witnessed a helicopter crash in the Philippines in 
1977, the Board finds that the appellant's claim for service 
connection for an acquired psychiatric disorder including 
PTSD is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The Board further finds that he has been afforded 
the appropriate medical examinations and his private 
treatment records have been associated with the records on 
appeal.  There appear to be no evidence missing that should 
be obtained.  All relevant facts have been properly developed 
and no further assistance to the appellant is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  

The appellant's service medical records show that in June 
1979 he was admitted to a U.S. Navy hospital in California 
after evidencing some emotional instability.  It was reported 
that he had been in a minor accident and had grossly 
overreacted, and before that he had complained of being 
unable to cope with the routine pressures of military life 
and was emotionally upset about procedures, such as 
inspections and physical fitness tests.  The Medical Board 
concluded with a diagnosis of immature personality disorder.  
However, as noted above, personality disorders are not 
considered to be diseases or injuries for service connection 
purposes, and in any event, it has not been claimed by the 
appellant or shown by the evidence that his personality 
disorder was aggravated in service.  Furthermore, there is no 
mention of a helicopter crash or any other stressful event in 
the service medical records.  

Post service records show that the appellant received 
treatment at the Shasta County Community Mental Health 
Services between December 1993 and May 1994.  Notations by a 
social worker in December 1993 and January 1994 included 
diagnoses of depressive disorder, not otherwise specified 
(NOS), and rule out PTSD (Axis I), and a diagnosis of 
personality disorder, NOS (Axis II).  In January 1994, M. 
Lautt, M.D., a staff psychiatrist, stated that although the 
appellant was obviously depressed, the underlying illness 
seemed to be PTSD based on genetic and environmental 
determinants prior to his military service activity.  

A May 1994 record from the Shasta County Community Mental 
Health Services revealed that the appellant gave a history of 
having been depressed for 20 years, and that the depression 
had become severe during the past eight months.  A May 1994 
adult assessment by a social worker reported Axis I diagnosis 
of recurrent major depression and severe PTSD, and noted that 
the appellant had indicated that he had been hospitalized at 
a military medical facility (in service) for five months at 
age 22 because of a suicide attempt.  

The appellant underwent VA psychological evaluation in 
January 1994.  He gave a history of having psychological 
problems since 1979 when he was in the military, which 
included experiencing nightmares, lack of sleep, and a lot of 
pressure.  He claimed that while in service he talked to a 
psychiatrist at a military hospital in California who told 
him that he could get discharged from the military by telling 
every bad thing that had happened to him.  The appellant 
indicated that some of the events that he reported were lies, 
just to elaborate enough so that he could get a 
recommendation to get out of the military.  It was noted that 
at the time of the January 1994 evaluation the appellant was 
homeless.  He dated his problems to his period of military 
service, stating that he thought he had PTSD.  He cited a 
helicopter crash in the Philippines that killed 29 people, 
and stated that he had not been present at the time of the 
crash but had later gone to the site of the crash, while 
delivering mail in the area, and had seen the aftermath of 
the crash.  He also claimed that he had witnessed a guy been 
stabbed on board ship.  The diagnoses were depression and 
rule out PTSD (Axis I) and rule out personality disorder 
(Axis II).  

A report of VA hospitalization in July and August 1995 noted 
that the appellant described having witnessed a helicopter 
crash where a friend died in his arms.  The report indicated 
that the appellant was accepted into a PTSD program during 
the hospitalization but was later rejected because his PTSD 
was not "war zone related."  While undergoing psychological 
assessment, the appellant gave a history of light-to-moderate 
combat exposure, having been sent on very dangerous duty 
(helicopter assaults, perimeter guard duty) on a couple of 
occasions, seeing a comrade-in-arms hit by incoming or 
outgoing rounds once or twice, exposure to American fire but 
not enemy fire, firing rounds at the enemy once or twice, and 
having been in imminent mortal danger once or twice.  He also 
reported that his unit had been surrounded by the enemy once 
or twice, with up to 25 percent of the unit reported as MIA 
(missing in action) or KIA (killed in action).  The 
psychologist stated that the appellant reported PTSD 
symptomatology at a level that was consistent with a person 
who suffered from the disorder on the Mississippi Scale for 
combat-related PTSD.  The synopsis was PTSD, mixed 
personality disorder with borderline, schizotypal, antisocial 
features, and rule out alcohol and drug dependence.  

In an August 1997 letter to a Congressman, the Inspector 
General (IG) for the Department of Defense (DOD) stated that 
the Marine Corps Safety Division had reported that records 
reflected an October 21, 1977, helicopter crash in the 
Philippines that had resulted in 24 fatalities, with no 
helicopter mishaps reported in the Philippines during May 
1977 or June 1977.  

In October 1997, the appellant was provided a VA PTSD 
examination.  He reported that he had been stationed in the 
Philippines in October 1977 and did not actually see any 
combat, but was involved in training exercises on Mindoro 
Island as a camp clerk for Kilo Company, 1st Platoon, 3rd 
Battalion, 9th Marines.  He recounted a story of starting to 
get into a helicopter but being told by an unnamed gunnery 
sergeant to return to the command post to pick up the 
paperwork he was to delivery to another position.  While he 
was in the tent, the helicopter lifted off and then crashed, 
killing the approximately 30 fellow servicemen aboard, who 
were all friends of the appellant, including 15 from his 
platoon.  He was then given a body bag and ordered to pick up 
various body parts.  He stated that he was unable to remember 
any of the names of the dead servicemen at this time, even 
though they had been friends and fellow platoon members, and 
he had been given the responsibility of writing up their 
names in the unit diary over the two months following the 
crash.  

The examiner at the October 1997 VA PTSD examination stated 
that the appellant gave a history of symptoms consistent with 
bipolar II affective disorder, for which he was currently 
under treatment with "Trazedone" in optimal doses.  When 
asked about his nightmares, the appellant stated that they 
occurred more often since he had been on anti-depressants, 
but were less intense.  He described a recurring nightmare of 
seeing a man in uniform lying beside a helicopter with his 
abdomen spread open.  He also reported nightmares of him 
being back in service screaming and hollering to people in an 
attempt to prevent them from getting on the helicopter, and a 
nightmare of being at the crash site and stepping on an 
eyeball while getting chewed out by a captain.  The examiner 
indicated that the appellant's history of traumatic events 
was not credible because (1) his affect during the interview, 
particularly when describing the helicopter crash and picking 
up body parts, very much belied any significant trauma he 
might have experienced at the time; (2) his story about the 
traumatic events differed from previous accounts that he 
provided at the January 1994 VA psychological evaluation; (3) 
the description of the content of the nightmares that he 
claimed to have experienced sounded somewhat incredulous; and 
(4) other than the claimed nightmares, there was no 
significant comment on symptoms of PTSD, nor history of the 
helicopter crash when the appellant was hospitalized at the 
Shasta County Community Mental Health Services in 1993-94 or 
in the service medical records.  The DSM- IV diagnoses 
included bipolar II affective disorder under treatment, in 
partial remission; alcohol dependence, sustained for 
remission by patient history only; substance dependence 
sustained for remission by patient history only; and cannabis 
dependence (Axis I diagnoses); and personality disorder, NOS, 
with oppositional and histrionic features (Axis II 
diagnosis).  

Numerous additional VA outpatient records on file that are 
dated between 1997 and 1999 showed various psychiatric 
diagnoses, including PTSD (on several occasions), recurrent 
major depression (September 1997), and bipolar II affective 
disorder (October 1997).  

In order for the appellant to establish service connection 
for an acquired psychiatric disorder including PTSD, there 
must be at least an approximate balance of the positive and 
negative evidence as to the presence of the disease and its 
relationship to his military service.  If the evidence 
establishes such equipoise, then all reasonable doubt is 
extended to the appellant and service connection must be 
awarded.  38 U.S.C.A. § 5107(b).  Therefore, the Board must 
determine to what extent the evidence supports the 
appellant's claim.  

Initially, the Board notes that the service medical records 
do not show the manifestation of an acquired psychiatric 
disorder.  As pointed out earlier, while an immature 
personality disorder was diagnosed by the June 1979 Medical 
Board, a personality disorder is not a disability for which 
service connection may be granted.  38 C.F.R. § 3.303(c).  
Furthermore, as the medical evidence of record does not 
reveal the manifestation of any other psychiatric disorder in 
service, or particularly a psychosis within the first year 
after the appellant's separation from active service, he is 
not entitled to a presumption of service incurrence for 
either the major depression or bipolar II affective disorder 
which was initially diagnosed many years after service 
discharge.  Therefore, the Board will turn its attention to 
whether the evidence establishes that the appellant has PTSD 
that is related to his period of active military service.  

After evaluating the facts presented in this case, the Board 
concludes that the preponderance of the evidence weighs 
against the appellant having PTSD that is related to his 
military service.  

In reviewing his statements regarding the helicopter crash 
that he claims as the traumatic event that caused him to 
develop PTSD, the Board finds that he has been extremely 
inconsistent.  When he initially applied for VA benefits in 
November 1979, he mentioned a back injury in service but did 
not indicate that he had any psychiatric problems or that he 
had witnessed a helicopter crash in service.  His initial 
mention of a helicopter crash was in a December 1993 
statement when he described having witnessed a 1977 
helicopter crash in which 29 fellow Marines and friends were 
killed, and having to aid in the identification of the dead 
and severely burned bodies, which caused him to experience 
recurrent nightmares, sleeplessness, and periods of 
depression ever since.  However, at the January 1994 VA 
psychological evaluation, he told the examiner that he had 
not been present at the time of the crash but had later 
viewed the site when he had had to deliver some mail to the 
area.  In an April 1995 statement, he claimed that the crash 
occurred approximately on or about July 1, 1977, but later, 
in an August 1996 statement, he changed the date of the crash 
to late 1977.  The August 1997 letter from the DOD IG did not 
reference a July 1977 helicopter crash in the Philippines; it 
only mentioned an October 1977 crash.  The Board also notes 
that during his period of VA hospitalization in July and 
August 1995 the appellant further embellished his account of 
the helicopter crash by stating that a friend had died in his 
arms at the crash.  

The appellant's service medical records contain no reference 
to a helicopter crash.  Rather, the June 1979 Medical Board 
report diagnosed an immature personality disorder following 
the appellant's period of hospitalization shortly before his 
separation from active duty.  While the 1993-1994 Shasta 
County Community Mental Health Services medical records 
reveal that the appellant reported nightmares, those records 
do not make any mention of the appellant having witnessed a 
helicopter crash in service; however, they do note (May 1994) 
that the appellant gave a history of having been depressed 
for 20 years, which predated his period of military service.  
A September 1995 reply from the Chief of the Naval Research 
Branch at the National Personnel Records Center indicated 
that there was nothing on file that showed the appellant 
witnessed a helicopter crash.  

The Board also notes that the appellant gave a history of 
combat exposure at his July-August 1995 VA hospitalization.  
However, the history that he reported at that time of having 
been in combat; being sent on very dangerous duty; being 
surrounded by the enemy; having 25 percent of his unit 
reported as MIA or KIA; firing rounds at the enemy; seeing a 
fellow serviceman hit by incoming or outgoing rounds; and 
being in imminent mortal danger on occasion serve to 
seriously undermine his credibility because he was never in 
an area of combat.  Furthermore, by his own admission, he was 
a company clerk- not a job that would entail being sent on 
"very dangerous duty."  

Consequently, although lay testimony is generally presumed to 
be truthful, the appellant's embellished and inconsistent 
accounts over the years, when viewed in the context of the 
entire record, have rendered his reported stressor as 
inherently incredible.  The Board is not required to accept 
as valid a stressor that has been shown to be ingenious or 
less than truthful.   See Samuels v. West,  11 Vet.App. 433 
(1998).

While the appellant has been diagnosed with PTSD, the Board 
notes that those diagnoses have been based on an ingenious 
history that he has provided to the various medical personnel 
who have evaluated him.  Again, because of the appellant's 
inconsistent descriptions of the helicopter crash and his 
unsupported claims of being in combat, the Board finds that 
his account lacks credibility, and that, therefore, the 
diagnoses based on such history are not valid.  

Rather, the Board has found that the significantly more 
reliable diagnosis of the appellant's psychiatric disability 
is found in the thorough and extensive evaluation of the 
appellant, and of all the evidence that was provided by the 
psychiatrist at the October 1997 VA PTSD examination.  The 
Board also notes that a staff psychiatrist at the Shasta 
County Community Mental Health Services stated that the 
appellant's underlying illness seemed to be PTSD that was 
based on genetic and environmental determinants prior to his 
military service.  

While the Board does not intend to minimize the trauma that a 
person would experience from witnessing a helicopter crash, 
especially one that killed friends and fellow servicemen, 
there has been no credible evidence submitted that in the 
Board's view, would support the appellant's contention that 
he witnessed such a helicopter crash.   Absent official 
confirmation or verification that the appellant experienced a 
stressful event in service, the criteria required to support 
a diagnosis of PTSD under THE DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM-IV) are not met.  Accordingly, the claim 
of service connection for an acquired psychiatric disorder to 
include PTSD is not warranted.  

ORDER

Service connection is denied for an acquired psychiatric 
disorder including PTSD.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

